Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17  and  18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 201/20179744 A1) in view of Murthy (US 2017/0317935 A1) in view Ge (US. 2007/0255821).
As to claim 11, Sullivan teaches a method for handling expiration of a current session belonging to a cluster of sessions, comprising:
with the current session (application server 110 can employ special processing to detect when the last remaining browser window for a user session has been inactivated/closed, [62]-[67]):
detecting the expiration of the current session (application server 110 can employ special processing to detect when the last remaining browser window for a user session has been inactivated/closed, [62]-[67]);
server component can associate the first window with an expiration time paragraphs [32]-[36).

	Sullivan does not teach reentering the current session into the cluster of sessions as a new session; wherein detecting the expiration of the current session; scanning each element in an active set for an associated session key; responsive to failing to detect the session key associated with the expired session, determining that the expired session expired, thereby detecting the expiration of the expired session . However, Murthy teaches reentering the current session into the cluster of sessions as a new session (sessionization system can create hierarchical sessions where one session spans multiple sub sessions and/or multiple channels, paragraphs [110]-[112]);
wherein detecting the expiration of the current session (When it encounters that a session record that has expire, paragraphs [148]includes;
scanning each element in an active set for an associated session key (the cache interface module being further configured to scan the stored sessionized data records to determine expired sessionized data, claim 10); and
responsive to failing to detect the session key associated with the expired session, determining that the expired session expired, thereby detecting the expiration of the expired session (In response to receiving a message event, the sessionizer system 1300 looks up the cache to determine if a key for the session exists. For example, the event message has metadata indicating the key to use for cache lookup. The event message is evaluated by the consumer device of the sessionization tier and, 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of reentering the current session into the cluster of sessions as a new session; wherein detecting the expiration of the current session; scanning each element in an active set for an associated session key; responsive to failing to detect the session key associated with the expired session, determining that the expired session expired, thereby detecting the expiration of the expired session as taught by Murthy into Sullivan to efficient managed by the session node by efficiency  allows recovery from failures and restore state.
The combination of Murthy and Sullivan do not teach upon completion of handling of the expiration of the current session reentering the current session into the cluster of session as a new session by adding a session identifier associated with the current session to the active set.  However, Ge teaches upon completion of handling of the expiration of the current session, reentering the current session into the cluster of session as a new session by adding a session identifier associated with the current session to the active set (added two extra cookies and a tracking ID besides the RFC header for tracing purpose. A permanent cookie is the cookie we implant to client computer with expire date 1 year and a session cookie will be expired whenever the client close the connection session. We use those two cookies to identify client computers. Whenever the client computer 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of upon completion of handling of the expiration of the current session reentering the current session into the cluster of session as a new session by adding a session identifier associated with the current session to the active set as taught by Murthy into Sullivan to extend to dynamically block any traffic by setting specific criteria.

As to claim 12, Sullivan teaches the current session is managed by a node manager (the server component can associate the first window with an expiration time, paragraphs [32-[36]);

As to claim 13, Sullivan teaches upon detecting the expiration of the current session, the node manager is ejected from the cluster of sessions (If a new request is received by the server component from the first window while the first window is in the expiration list, the server component can identify the first window as active (i.e., still being used to accessing the application) and remove it from the list… adding, by the server computer system, the first window to a second list of windows, paragraphs [6-10]).

As to claim 14, Sullivan teaches with the current session:
first window with an expiration time and can add the first window to an "expiration" list of windows that are potentially inactive (i.e., closed or no longer being used to accessing the application), paragraphs [7]-[8]; identifying the window as being inactive comprises removing the window from the first list and the second list; and freeing resources associated with the window, claims 12-14).

As to claim 15, Sullivan teaches
wherein the running set associated with a session is a grouping of tasks that are currently being executed by the session (application server 110 can determine whether all of the windows in the active list are now in the expiration list, paragraph [57]; ]; the server component can associate the first window with an expiration time, paragraphs [32]-[36]);.

As to claim 16, Sullivan teaches the removal set associated with a session includes tasks that are waiting to be removed from execution by the session (If all of the active windows are now in the expiration list, application server 110 can perform special processing to determine whether to free user session-level resources, paragraph [57];If a new request is received by the server component from the first window while the first window is in the expiration list, the server component can identify the first window as active (i.e., still being used to accessing the application) and remove it from the list, active list are now in the expiration list, paragraph [57]; The active list can be stored as part of the user session associated with the browser, paragraphs [55]).

As to claim 17, Sullivan teaches one or both of the running set and removal set are formatted as a stack or a queue, (its SIP stack its registration entries, paragraphs [57]-[62]) .  
As to claim 18, expiration of the session is caused by network partition (added two extra cookies and a tracking ID besides the RFC header for tracing purpose. A permanent cookie is the cookie we implant to client computer with expire date 1 year and a session cookie will be expired whenever the client close the connection session. We use those two cookies to identify client computers. Whenever the client computer connect to the same web site, the client permanent cookie will be send to web server as a part of the web request. A tracking ID will be added to the JavaScript code and send to client, paragraphs [55]-[64]).

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closes prior art discloses US 2003/0217099 A1 discloses the deregistration message is a notification message, such as SIP NOTIFY, that is sent by the server 330 to the first computing device 332 via the registration session of that device. This NOTIFY message indicates its Call-ID as the REGISTER message that the first computing device 332 previously sent to the server 330 when it registered…  the server 330 first checks its to see if the entry to be deleted is the device that is currently acting as the presence agent for the first user 331. If the entry to be deleted, or un-registered, is that of the device currently acting as presence agent for the first user 331, the server sends an `Existing-PA-LoggedOff` message to all the other contacts registered for this user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195